Case 5:21-cv-05008-PKH Document 18               Filed 04/27/21 Page 1 of 1 PageID #: 168




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION

ERIC S. RAY                                                                       PETITIONER

v.                                   No. 5:21-CV-05008

MARK GENTRY, Warden, Davis
Correctional Facility, and LESLIE
RUTLEDGE, Attorney General for
the State of Arkansas                                                         RESPONDENTS

                                           ORDER

       The Court has received a report and recommendation (Doc. 17) from United States

Magistrate Judge Mark E. Ford. No objections have been filed and the deadline to file objections

has passed. The Magistrate recommends that the Court deny the petition for a writ of habeas

corpus without prejudice and dismiss the motion to appoint counsel as moot. The Court has

conducted careful review of this case. The report and recommendation is proper, contains no clear

error, and is ADOPTED IN ITS ENTIRETY.

       IT IS THEREFORE ORDERED that Respondent Leslie Rutledge’s motion to dismiss

(Doc. 14) is GRANTED and the petition for a writ of habeas corpus (Doc. 1) is DISMISSED

WITHOUT PREJUDICE. No certificate of appealability shall issue. Judgment will be entered

accordingly.

       IT IS FURTHER ORDERED that Petitioner Eric S. Ray’s motion to appoint counsel

(Doc. 13) is DENIED as MOOT.

       IT IS SO ORDERED this 27th day of April, 2021.


                                                           /s/P. K. Holmes, III
                                                           P.K. HOLMES, III
                                                           U.S. DISTRICT JUDGE
